NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICARDO MACIEL-PIMENTEL;                         No.   19-71037
ESTELA TORRES MACIEL,
                                                 Agency Nos.      A099-854-281
                Petitioners,                                      A200-978-552

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Ricardo Maciel-Pimentel and Estela Torres Maciel, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

applications for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We review de novo questions of law

and claims of due process violations in immigration proceedings. Gonzalez-

Caraveo v. Sessions, 882 F.3d 885, 889 (9th Cir. 2018). We deny the petition for

review.

      The record does not compel the conclusion that petitioners established

changed circumstances to excuse their untimely asylum applications. See 8 C.F.R.

§ 1208.4(a)(4). In light of the agency’s time bar determination, the agency did not

err in not reaching the merits of petitioners’ asylum and humanitarian asylum

claims. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and

agencies are not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s finding that petitioners failed to

establish that the harm they experienced or fear was or would be on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”); see

also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in

a particular social group is established, an applicant must still show that

“persecution was or will be on account of his membership in such group”).


                                           2                                  19-71037
        Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

        The record does not support petitioners’ contentions that the agency failed to

consider evidence or otherwise erred in the analysis of their asylum, withholding of

removal, or CAT claims.

        Any error in the agency’s denial of administrative closure does not require

remand in the circumstances here. See Gonzalez-Caraveo, 882 F.3d at 894 (“In

sum, despite the IJ and BIA’s legal error, remand is not required here because

Petitioners no longer have any remaining claims for relief or pending petitions that

might affect their immigration proceedings.”).

        Petitioners’ motion for stay of removal (Docket Entry No. 1) is denied as

moot.

        PETITION FOR REVIEW DENIED.




                                           3                                   19-71037